Citation Nr: 0722759	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  95-37 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to lumbosacral strain.

2.  Entitlement to a disability rating higher than 10 percent 
for lumbosacral strain from July 18, 1995, to October 13, 
2006.  

3.  Entitlement to a disability rating higher than 20 percent 
for lumbosacral strain from October 14, 2006, to the present.

4.  Entitlement to service connection for psychiatric 
disability other than post-traumatic stress disorder (PTSD), 
to include as secondary to lumbosacral strain.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
September 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

During the course of the appeal, in March 2007, the 
disability rating assigned the veteran's lumbosacral strain 
was increased from 10 percent to 20 percent, effective from 
October 14, 2006.  The veteran continued to express her 
disagreement with that rating.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993)(when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated). 

The veteran testified at a hearing before the RO in March 
1996, and before the undersigned Veterans Law Judge in March 
1998.  

When this case was most recently before the Board in June 
2005, it was decided in part and remanded in part.

The Board notes that the issue of entitlement to service 
connection for PTSD is not on appeal.  The veteran initially 
claimed entitlement to service connection for a nervous 
condition as secondary to her service connected back 
disorder.  That claim was denied in August 1996 (incorrectly 
termed by the RO as a claim to reopen).  The veteran appealed 
that decision.  Only after her appeal was perfected did the 
RO receive evidence of a diagnosis of PTSD.  A claim of 
entitlement to service connection for PTSD was denied by the 
RO in December 2004.  The veteran was informed in a letter 
accompanying that decision that she had a year from the date 
of the letter to initiate an appeal of the decision.  No 
notice of disagreement was received within that time period.  

The U.S. Court of Appeals for the Federal Circuit has held 
that a claim based on the diagnosis of PTSD, taken alone or 
in combination with a prior diagnosis of a related mental 
disorder, states a new claim, for jurisdictional purposes, 
when PTSD had not been diagnosed and considered at the time 
of the prior notice of disagreement  Ephraim v. Brown, 82 
F.3d 399 (1996).  

Based on the Federal Circuit's holding in Ephraim, the Board 
finds that the veteran's PTSD claim is separate and distinct 
from the appealed claim of entitlement to service connection 
for a nervous condition on direct and secondary bases.  The 
veteran's PTSD claim was not timely appealed and is not 
before the Board; however, since evidence pertinent to the 
PTSD claim has been received since the December 2004 rating 
decision, the issue of whether new and material evidence has 
been presented to reopen the claim for service connection for 
PTSD is referred to the originating agency for appropriate 
action.

The issues of entitlement to service connection for a 
psychiatric disability other than PTSD, to include as 
secondary to lumbosacral strain, and entitlement to a 
disability rating higher than 20 percent for lumbosacral 
strain from October 14, 2006, to present are addressed in the 
REMAND that follows the order section of this decision.




FINDINGS OF FACT

1.  From July 18, 1995, to October 13, 2006, the veteran's 
lumbosacral strain was asymptomatic.  

2.  Hypertension was not present within one year after the 
veteran's discharge from service and is not etiologically 
related to service or to the service-connected low back 
strain. 


CONCLUSIONS OF LAW

1.  From July 18, 1995, to October 13, 2006, the criteria for 
a disability rating higher than 10 percent for a low back 
strain were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5237 (2006);.

2.  Hypertension was not incurred in or aggravated by active 
duty, its incurrence or aggravation during active duty may 
not be presumed, and it is not proximately due to or the 
result of the veteran's service-connected low back strain.  
38 U.S.C.A. §§ 1101, 1110, 1112, (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hypertensive 
vascular disorder.  She is also seeking an increased 
disability rating for her service-connected low back strain.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.




The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claims were received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, to include notice that she submit any pertinent 
evidence in her possession, by letter mailed in July 2005.  
Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claims in March 2007.  There is 
no indication or reason to believe that the ultimate decision 
of the RO on the merits of either claim would have been 
different had VCAA notice been provided at an earlier time.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection for hypertension or notice concerning the 
effective-date element of her rating claim, the Board finds 
that there is no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
veteran's hypertension, and a higher rating is not warranted 
for her lumbosacral during the period addressed in this 
decision.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claims was no more than 
harmless error.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations, and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor her representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such outstanding evidence. 

In sum, the Board is satisfied that the RO properly processed 
the claims following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.  

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served continuously for 90 days or more 
during a period of war and manifests hypertension to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Increased Disability Rating 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.





The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

Analysis

Service Connection

Service medical records contain no reference to high blood 
pressure or chronic hypertension.  The report of examination 
for discharge in September 1973 shows that the veteran's 
blood pressure was 100/62.  Her heart and vascular system 
were found to be normal on clinical evaluation.  

Although the post-service medical evidence of record shows 
that the veteran currently has a diagnosis of hypertension, 
there is no such diagnosis until many years after the 
veteran's discharge from service or of a nexus between the 
veteran's current hypertension and her military service.  
Moreover, a VA physician who examined the veteran and 
reviewed the claims folders in October 2006 has opined that 
the veteran's current hypertension is not etiologically 
related to her military service.

The veteran has alternatively asserted that her hypertension 
was incurred as a proximate result of her service connected 
back disability.  However, the October 2006 VA examiner 
reviewed the veteran's records and found no relationship 
between the diagnosed hypertension and the veteran's service-
connected back disability.

In essence, the evidence of a nexus between the veteran's 
current hypertension and either her service-connected back 
disability or her military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.

Increased Rating

The Board notes initially that the veteran is service 
connected for a lumbosacral strain, and that service 
connection for disc-related disability has been denied by the 
Board in a prior decision.  Accordingly, the Board will not 
consider symptomatology related to intervertebral disc 
syndrome or neurological impairment of the lower extremities.  

The veteran is currently assigned a 20 percent disability 
rating for her service connected lumbosacral strain, from 
October 14, 2006, to present.  As noted above, the issue of 
entitlement to a higher rating during the period beginning 
October 14, 2006, is addressed in the remand below.   

Effective September 26, 2003, during the pendency of this 
claim, VA revised the rating criteria used to for evaluate 
diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003). 

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

Under the former rating criteria, in effect prior to 
September 26, 2003, a 10 percent rating is assigned for 
lumbosacral strain where there is characteristic pain on 
motion.  A 20 percent rating is authorized for lumbosacral 
strain if there is muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  
Limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight or a 20 percent evaluation 
if it is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

Under the current criteria, a 10 percent rating is assigned 
for lumbosacral strain where there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees; or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).

The veteran underwent surgical removal of a herniated disc in 
August 1995.  A VA examination conducted in October 1995 
showed significant impairment due to the diskectomy and post-
surgical status.  As the medical evidence establishes that 
the veteran's disc-related pathology is not related to 
service, and as the veteran is not service-connected for this 
disability, the Board accords little probative weight to the 
October 1995 examination.  Although the Board is precluded 
from differentiating between symptomatology attributed to a 
non service-connected disability and a service-connected 
disability in the absence of medical evidence which does so, 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), the October 
1995 examiner only included a diagnosis of status post 
herniated nucleus.  Lumbosacral strain was not diagnosed at 
that time.  The Board therefore believes that the October 
1995 examiner attributed the veteran's symptomatology only to 
the diagnosed condition.  

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for her lumbosacral sprain, and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  


ORDER

Entitlement to a disability rating higher than 10 percent for 
lumbosacral strain from July 18, 1995, to October 13, 2006, 
is denied.

Entitlement to service connection for hypertension is denied.


REMAND

In the June 2005 remand, the Board instructed that the 
veteran should be afforded a VA examination by a physician 
with appropriate expertise to determine the current degree of 
severity of her service-connected lumbosacral strain.  The 
veteran was examined in October 2006; however, several of the 
questions raised by the Board were not addressed in the 
examination report.  

Most significant, the examiner was asked to distinguish the 
manifestations of the veteran's service-connected lumbosacral 
strain from her non-service-connected degenerative disc 
disease, and if this could not be accomplished, she was 
requested to so indicate in the examination report.  Such a 
differentiation was not attempted by the examiner, and she 
did not state in the examination report whether she was able 
to do so.  

In addition, the examiner was asked to note the exact 
measurements for forward flexion, extension, lateral flexion, 
and lateral rotation, and to specifically identify any 
excursion of motion accompanied by pain.  While the examiner 
noted the point of onset of pain for forward flexion and 
backward extension, those points were not noted for lateral 
flexion or rotation.  

The examiner was asked to specifically address whether there 
is muscle spasm on extreme forward bending; loss of lateral 
spine motion, unilateral, in a standing position; listing of 
the whole spine to the opposite side or other abnormality of 
spinal contour; positive Goldthwaite's sign; abnormal 
mobility on forced motion, and/or guarding.  If guarding or 
muscle spasm was found, the examiner was asked to indicate 
whether it was sufficiently severe to result in an abnormal 
gait.  While the examiner repeated the veteran's report of a 
muscle spasm, she did not objectively confirm this report or 
associate it with extreme forward bending.  The other items 
were not discussed at all.  

The examiner was also asked to conduct tests of joint motion 
against varying resistance.  This was not done.  During range 
of motion testing, the examiner was asked to report the 
extent of any incoordination, weakened movement and excess 
fatigability on use; and, to assess, in terms of additional 
degrees of limitation of motion, the functional impairment 
due to incoordination, weakened movement and excess 
fatigability.  If this was not feasible, the examiner was 
asked to so state.  The examiner did not report such testing 
and did not state whether it was feasible.

In sum, the report of the October 2006 VA spine examination 
is not in compliance with the Board's directives and is not 
adequate for rating purposes.  

Also in the June 2005 remand, the Board instructed that the 
veteran should be afforded a VA examination, by a 
psychiatrist, to determine the etiology of any currently 
present acquired psychiatric disorders; and, for any such 
disorder identified, the examiner was to provide an opinion 
as to whether there is a 50 percent or better probability 
that the disorder originated during active duty, or is 
otherwise etiologically related to service or the veteran's 
service-connected lumbosacral strain, to include whether it 
was chronically worsened by the lumbosacral strain.  

The veteran was afforded a VA examination in October 2006.  
However, while the examiner included a diagnosis of major 
depressive disorder, her opinion was solely focused on the 
accompanying diagnosis of PTSD.  The examiner did not provide 
an opinion as to whether there was at least a 50 percent 
likelihood that the veteran's major depressive disorder is 
related to her military service.  

With respect to secondary service connection, the examiner 
stated that the veteran reports feelings of depression and 
anxiety because her claims for increased benefits related to 
lumbosacral strain have been denied.  Thus, the examiner's 
opinion addresses a relationship between the veteran's 
psychiatric disorder and the results of the VA adjudicative 
process, but it does not address a relationship between the 
psychiatric disorder and the back disorder.  The Board finds 
that neither opinion satisfies the remand instructions.  

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter providing appropriate 
notice concerning the effective-date 
element or her rating claim, and the 
effective-date and disability-elements of 
her service connection claim.  She should 
be informed that she should provide any 
pertinent evidence in her possession and 
any outstanding medical records pertaining 
to post-service treatment or evaluation of 
an acquired psychiatric disorder other 
than PTSD, or to treatment or evaluation 
of her lumbosacral strain during the 
period of the claim, or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on her behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and her representative 
and request them to submit the outstanding 
evidence.

3.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA examination, by a 
psychiatrist or psychologist, to determine 
the etiology of any currently present 
acquired psychiatric disorder other than 
PTSD.  The claims folders, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  All indicated studies and tests 
should be accomplished, and all clinical 
findings should be reported in detail.  

For each currently present acquired 
psychiatric disorder other than PTSD, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder originated 
during active duty or is otherwise 
etiologically related to service, or the 
veteran's service-connected lumbosacral 
strain, to include whether it was 
chronically worsened by the lumbosacral 
strain.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  The veteran should also be afforded an 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of her service-
connected lumbosacral strain.  The claims 
folders must be made available to and be 
reviewed by the examiner.  

The examiner should describe all 
symptomatology and functional impairment 
due to the veteran's service-connected 
lumbosacral strain.  The examiner should 
distinguish the manifestations of the 
veteran's service-connected lumbosacral 
strain from her nonservice-connected 
degenerative disc disease.  If the 
examiner is unable to do so, the examiner 
should so indicate on the examination 
report.  

Any indicated studies, including X-ray 
studies and range of motion testing in 
degrees, should be performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any objective 
evidence of pain and provide an assessment 
of the degree of severity of any pain.

The examiner should specifically address 
whether there is localized tenderness, 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side or other 
abnormality of spinal contour; positive 
Goldthwaite's sign; abnormal mobility on 
forced motion, and/or guarding.  If 
guarding or muscle spasm is found, the 
examiner should indicate whether it is 
sufficiently severe to result in an 
abnormal gait. 

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected lumbosacral 
strain on her ability to work.  

The rationale for all opinions expressed 
should also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, she and her representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


